                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION

SANDRA GRAY,                             *

       Plaintiff,                        *

vs.                                      *
                                                   CASE NO. 3-17-cv-153 (CDL)
PEGGY BROWN, et al.,                     *

       Defendants.                       *


                                  O R D E R

       Defendant    Peggy   Brown,   who      is   an   attorney    representing

herself pro se in this action, has filed a motion pursuant to

Rule   11   of   the   Federal   Rules   of     Civil   Procedure    to   recover

attorney’s fees (ECF No. 95).                Although Brown makes a strong

case that Plaintiff and her counsel violated Rule 11, the Court

is not authorized to grant Brown the relief she seeks.                        See

Massengale v. Ray, 267 F.3d 1298, 1303 (11th Cir. 2001)(holding

that the district court erred in awarding attorney’s fees to a

pro se attorney litigant as a Rule 11 sanction).                    Accordingly,

Brown’s motion is denied.         However, Brown as a prevailing party

is entitled to recover her costs which shall be taxed by the

Clerk upon Brown’s application to the Clerk for their recovery.

       IT IS SO ORDERED, this 23rd day of December, 2019.

                                             S/Clay D. Land
                                             CLAY D. LAND
                                             CHIEF U.S. DISTRICT COURT JUDGE
                                             MIDDLE DISTRICT OF GEORGIA
